Citation Nr: 0033845	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  98-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, as recent statutory changes 
ensure that this duty applies to all new claims for 
compensation.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The Board observes that the veteran's cancer of the right 
tonsil was first medically noted in 1996.  In an August 1997 
statement, Theodore L. Phillips, M.D., opined that the 
appellant's cancer of the right tonsil was consistent with 
lesions that were "possibly associated" with Agent Orange 
exposure.  The claims file also includes a statement from 
Michael G. Ratelle, who has two years of experience working 
for the Ministry of Public Health in Thailand and who found 
that Agent Orange "more than likely" contributed to the 
development of the appellant's diagnosed squamous cell 
carcinoma.  It is apparent from this letter, however, that 
Mr. Ratelle, despite his experience in public health, is not 
a medical doctor.

In view of this evidence, the Board finds that the 
appropriate procedure in this case would be to obtain samples 
for tissue blocks from the veteran's right tonsil and to 
submit these samples to the Armed Forces Institute of 
Pathology (AFIP) for a diagnosis and an opinion regarding 
etiology.  In this regard, the Board observes that a 
September 1996 surgical report from the University of 
California at San Francisco Medical Center reflects that 
tissue specimens were taken from the right base of the tongue 
and from a right radical neck dissection.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  After obtaining a signed release form 
from the veteran, the RO should contact 
the University of California at San 
Francisco Medical Center and obtain the 
tissue specimens taken from the veteran 
in September 1996.  These samples should 
be associated with the veteran's claims 
file.

2.  After completion of the above 
development, the RO should return the 
veteran's claims file, with the noted 
tissue samples, to the Board.  The RO 
need not issue a Supplemental Statement 
of the Case unless the veteran otherwise 
submits new pertinent evidence to the RO.

The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran unless he is so notified by the RO.


		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


